DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      TAIDE W. ASENCIO, JR.,
                            Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D21-1660

                               [July 22, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen,
Judge; L.T. Case No. 50-2014-CF-004333-AXXX-WB.

  Taide W. Asencio, Jr., Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH, and   ARTAU,   JJ., concur.

                           *           *           *

  Not final until disposition of timely filed motion for rehearing.